Voting time
Τhe next item is the vote.
(For outcome of the vote and other details: see Minutes)
I have received a proposal for a change to today's vote: following yesterday's meeting between President Buzek and Prime Minister Zapatero, it was agreed that a dialogue should be started immediately at the highest institutional level on certain procedural aspects concerning discharge of the Council. As such, the Presidency proposes that the vote on this issue be postponed until the next part-session.
Mr President, I, too, heard about the meeting between President Buzek and Mr Zapatero. I suppose that on this issue of the discharge of the Council, the points of controversy between us and the Council are of such a sensitive nature that it makes sense to hold further talks. What we would be deciding today, namely to postpone the discharge of the Council, has serious implications. For that reason, we discussed this once again this morning in our group and it was said that, if there is an opportunity for the open questions to be answered to Parliament's satisfaction, we ought to take that opportunity. It would perhaps also be a move towards the Council to create trust: trust not only with regard to the discharge, but in other areas, too, and therefore we are able to agree to this proposal.
Mr President, ladies and gentlemen, I have heard Mr Schulz out. I am Vice-Chair of the Committee on Budgetary Control, and I was among the MEPs who attended the informal negotiations with the Council. The report to which the postponement relates obtained a 27-vote majority in the Committee on Budgetary Control, with 0 votes against and 0 abstentions, which means it was adopted unanimously. We have twice held informal negotiations with the Council to come to an agreement. The Council has consistently refused to enter into such an agreement. The only reason for possibly postponing the vote would be if the Council were to state its readiness right now to produce all the documents we require from it.
The second problem is of a legislative nature. In accordance with our Rules of Procedure and the Financial Regulation, discharge must be granted before 15 May of year n + 2. We are talking about the 2008 budget, and so n + 2 = 15 May 2010. The next plenary sitting apart from tomorrow's is not until 17 May, so if we do not vote now we shall be in contravention of our own Financial Regulation, which I think would be a sign of extremely poor management.
Mr President, I am now in my sixth year in the European Parliament, and although I do not want to lecture anyone, good manners dictate that on this key matter it is necessary to seek the opinion of the rapporteur. I would like to remind everybody that our Parliament has already granted discharge to the Council in this parliamentary term, only in November of last year - for the year 2007. We can say, therefore, that once again the Council has not presented the right documents.
Personally, I am bewildered that, when looking at implementation of the budget for 2008, we received documents for 2007, and so absolutely not in accordance with our expectations and requirements. However, I am known as a man of compromise, and I would like to give the Council a certain chance, and, really, it might be the last chance for the Council to prepare all the right documents and abandon the unfortunate gentlemen's agreement of 1970, which de facto does not allow us, according to the Council, to supervise that institution.
I am, therefore, in favour of making an exception and postponing the vote to give the Council a few more weeks - two or six - and then, in accordance with what Mr Staes has said, I will be in favour of an immediate vote, in June at the latest.
Τhe next item is the vote.
(For outcome of the vote and other details: see Minutes)